DETAILED ACTION
Applicant's response, filed 26 February 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 2-30, 32-35, 44-51, and 53-56 are examined herein.
	Claims 1, 31, 36-43, and 52 have been cancelled.
	Claims 54-56 are newly added.

Information Disclosure Statement
The Information Disclosure Statement filed 12 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS document is included with this Office Action.

Claim Rejections - 35 USC § 112
	The outstanding rejections under 35 USC 112(b) are withdrawn in view of the amendments filed herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-30, 32-35, 44-51, and 53-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to “a method of determining…” and “a non-transitory computer-readable medium comprising a series of instructions that, upon execution by one or more computer processors of a computer system, causes the computer system to perform…”
2A)(1) The claims are directed to abstract ideas.  The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information). 
The claim steps observed to be directed to abstract ideas are as follows: 
Claim 2: “analyzing, including aligning to a reference genome, the at least 100,000 sequence reads to determine a number of cell-free DNA molecules…and using the numbers to obtain, at single nucleotide resolution, methylation statuses for the plurality of sites…”; “determining a methylation profile from the methylation statuses for the plurality of sites”; and “determining the organism has a specific type of cancer…comparing the methylation profile to one or more reference profiles…”
	Dependent claims 18-21, 25-28, 32-34, 46-49 and 53-56 recite additional steps that further limit the judicial exceptions in independent claims 2 and 35 and, as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
claim 35 further includes “a non-transitory computer-readable medium…to perform…” and correspond to the same judicially recited exceptions as pertain to claim 2 above.  
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually compile data in the form of obtained sequence reads (received data) and analysis that include general instructions to determine a number…methylation profile...and type of cancer.  There are no specifics as to the methodology involved in said steps and thus, under the BRI, one could simply, for example, gather said sequence data and use the data, for example, by visually observing the sequence reads and performing the “analysis” with pen and paper.  While the sequence reads are limited to comprise at least 100,000 sequence reads, while not an easy task, one can observe a set of sequence reads of that length and analyze the sequences.  The step of “analysis” is not defined other than by aligning sequence reads.  Alternatively, if said step is interpreted as one that is “in addition”, an analysis that includes a sequence alignment is generically recited and does not represent something that is significantly more in the claim, as there are no parameters associated with said “alignment” other than routine operation.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claims 2 and 35: “obtaining sequence reads from cell-free DNA molecules from the biological sample, wherein the sequence reads comprise a methylation status at one or more sites of each of the cell-free DNA molecules, and wherein the sequence reads comprise at least 100,000 sequence reads” (See above with possible interpretation of the “analysis” step as one “in addition”)
Claim 35: “non-transitory computer-readable medium…”; “computer processor of a computing system”; maintaining biological data…”; and “receiving a first selection of a biological system…”
Dependent claims 3-17, 22-24, 29-30, 44-45 and 50-52 recite steps that further limit the recited additional elements in the claims.  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtaining sequence reads” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how 
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 2-35, 44-51, and 53-56, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a 
In the instant application, the prior art to, for example, Kadam et al. (The Journal of Molecular Diagnostics (2012) Vol. 14, No. 4:346-356) teaches that obtaining cell-free DNA (cfDNA) for analysis of advanced cancer is a method that is routine, well-understood and conventional in the art (abstract).  Further art to de Martino et al. (Cancer (2012) January 1, 2012:82-90; published online June 28, 2011) teaches cell-free DNA detection for patients with cancer by obtaining cfDNA (abstract).  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 35 and 44-51, and 53-56, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  The courts have weighed in and consistently maintained 
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that the analysis of 100,000 sequence reads cannot be done mentally.  
	This is not persuasive.  As stated above, there are no limits on what is entailed in the instant “analysis”  One can “look at” a sequence alignment of 100,000 reads and perform and analysis to determine methylation.  That is not out of the realm of human mental capability, albeit time consuming.  There are no qualifications on the steps of “analysis” otherwise.  
	2.  Applicant states that “the claimed invention provides a novel use of methylation statuses in a methylation profile to determine a type of cancer that the organism has [and] thus, at least the steps (a) and (b) integrate any alleged mental steps of determining and comparing into the practical application of non-invasively determining whether a subject has cancer and the type 
	It is respectfully submitted that this is not persuasive.  The novel use of data “methylation status” to provide for “determining” if an organism has cancer is what doctors routinely do.  There are no steps in the claims of providing for a practical application to said steps of said “analysis” and “determination” other than to determine a “type of cancer” by a “comparison” of one profile to another.  Steps of “comparison” are those that are, themselves, a judicial exception, i.e. assess one set of data as compared to another.  There are no further applications to said judicial steps and thus the claims are not interpreted to include integration or an inventive step.  How, for example is a methylation profile used to identify a cancer?  What is the make-up of a profile that would identify a specific cancer?  
If, for example, a profile for colon cancer was elucidated that included methylation at particular sites versus the normal sites and then a patient were treated based on the profile findings, then “treatment” would be something providing a practical application.  However, no such steps are present in the instant claims.  
3.  Applicant states that “obtaining sequence reads from cell-free DNA molecules from the biological sample…analyzing, including aligning to a reference genome, the at least 100,000 sequence reads…using the numbers to obtain…” are steps that are unconventional.  
It is respectfully submitted that this is not persuasive.  The steps of “obtaining sequence reads” that further includes “analyzing” by “alignment of sequences: are steps that are routinely practiced in the art.  Applicant is not claiming a particular sequence alignment method or a particular way to obtain sequence reads.  As such, said steps are considered routine data gathering and analysis steps.  The art to Kadam and to de Martino was cited to show that 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 


/Lori A. Clow/Primary Examiner, Art Unit 1631